                                                             ^ iMum *
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                  BROOKLYN OFFICE




                                                                                                 1/28/20
                                                        -X




                                                                                                 TL
 NATASHA MCCONNEY


                              Plaintiff,                             MEMORANDUM & ORDER

               -against-                                              18-CV-05290(NGG)(RER)


 AMTRAK,MICHAEL KEMPF,RANDOLL
 ERCKERT and STRAWSER CONSTRUCTION
 INC,
                              Defendants.
                                                        -X
NICHOLAS G. GARAUFIS,United States District Judge.

        Plaintiff Natasha McConney brings this action against Defendants Amtrak, Michael

Kempf,Randoll Erckert, and Strawser Construction,Inc.(collectively,"Defendants"). Plaintiff

alleges that she suffered physical pain, bodily injury, and economic damages because of

Defendants' negligence in operating their respective vehicles. Amtrak moves to dismiss

Plaintiffs claims against it under Federal Rule of Civil Procedure 12(b)(2).(Amtrak's Mem.in

Supp. Mot.to Dismiss("Mem.")(Dkt. 17).) For the following reasons, Amtrak's motion is

GRANTED.


I.      BACKGROUND

        A.     Factual Background

               1.     Incident Giving Rise to Iniurv

        The following facts are drawn from Plaintiffs complaint and are assumed to be true for

the purpose of Amtrak's motion to dismiss.
          On August 18, 2017,Plaintiff was a passenger on a train operated and maintained by

 Amtrak.* (Compl,(Dkt. 1-1)tH 22-23, 35.) Michael Kempf was the train's operator. {Id.            17,

 42.) While Plaintiff was aboard the train, it collided with a motor vehicle at an intersection ofthe

 railroad track and a road. {Id. 136-37.) At the time ofthe collision, the motor vehicle was owed

 by Strawser Construction Inc. and was driven by its employee, Randoll Erckert. {Id.         12,28-

 29.)

          Plaintiff alleges that the collision was caused by the careless and negligent manner in

 which the Defendants operated their respective vehicles. {Id. ^ 39.)Plaintiff also alleges that the

 collision caused her injuries for which she required medical attention and from which she

 expects to suffer "for some time."{Id. UK 40-41.)

                   2.       Jurisdictional Allegations

          Plaintiff alleges that she is a citizen ofthe State of New York. {Id. K 1•) At the time ofthe

 incident. Defendant Michael Kempf was a resident ofthe State of Georgia.{Id. K 2.) The

 complaint alleges that corporation-Defendants Amtrak and Strawser Coiporation were both

 foreign corporations authorized to conduct business in the State ofNew York. {Id. KK 3-6.) The

 complaint fails to allege the citizenship and principle place of business of either corporation,

 though papers later submitted to the court and federal statutes identify the District of Columbia

 as Amtrak's principle place of business and domicile.{See PI. Mem.in 0pp. to Mot.to Dismiss

("0pp.") pkt 20-1) at 2);            also 49 U.S.C. § 24301(b).

         B.       Procedural History

          On August 22,2018, Plaintiff initiated this action in the Supreme Court of New York,

 County of Queens, with the index number 712988/2018.{See Compl. at 2.) On September 20,



'The complaint does not allege the origin or destination ofthe train.

                                                         2
2018, Amtrak removed the action to this court under 28 U.S.C §§ 1349 and 1441(a). {See Not. of

Removal(Dkt. 1).) On December 3,2018,the court granted Plaintiff leave to file an amended

complaint by no later than December 17, 2018 {see Dec. 3, 2018 Min. Entry), but Plaintifffailed

to do so. On February 25,2019, Amtrak moved to dismiss for lack of personal jurisdiction

pursuant to Federal Rules of Civil Procedure 12(b)(2) or, in the alternative, to transfer this action

to the District Court for the District of South Carolina.{See Mem.) Plaintiff responded on March

12,2019(0pp.), and Amtrak replied on March 19, 2019(Reply(Dkt. 21)).

n.     LEGAL STANDARD

       A "district court has considerable procedural leeway" when "deciding a pretrial motion to

dismiss for lack of personal jurisdiction." Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722

F.3d 81, 84(2d Cir. 2013)(summary order)(quoting Marine Midland Bank, N.A. v. Miller, 664

F.2d 899, 904(2d Cir. 1981)). "It may determine the motion on the basis of affidavits alone; or it

may permit discovery in aid ofthe motion; or it may conduct an evidentiary hearing on the

merits ofthe motion." Id. Where the court opts not to hold a hearing or order jurisdictional

discovery,the plaintiff need only make a prima facie showing ofjurisdiction. Id. (citing Ball v.

Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194,197(2d Cir. 1990))."A prima facie case

requires non-conclusory fact-specific allegations or evidence showing that activity that

constitutes the basis ofjurisdiction has taken place." Chirag v. MT Marida Marguerite

Schijfahrts, 604 F. App'x 16,19(2d Cir. 2015)(summary order)(citing Jazini v. Nissan Motor

Co., 148 F.3d 181,186(2d Cir. 1998)); see also Whitaker v. Am. Telecasting, Inc., 261 F.3d 196,

208(2d Cir. 2001)("A plaintiff may carry this burden by pleading in good faith legally sufficient

allegations ofjurisdiction, i.e., by making a prima facie showing ofjurisdiction."(alteration

adopted)(quotation marks omitted)).
        "Personal jurisdiction of a federal court over a non-resident defendant is governed by the

law ofthe state in which the court sits—subject, of course, to certain constitutional limitations of

due process." Henderson v. LN.S., 157 F.3d 106, 123(2d Cir. 1998)(quoting Robinson v.

Overseas Military Sales Corp., 21 F.3d 502,510(2d Cir. 1994)). Therefore,"a district court

must first 'determine whether there is jurisdiction over the defendant under the relevant forum

state's laws.'" DeLorenzo v. Viceroy Hotel Grp., LLC,757 F. App'x 6,8(2d Cir. 2018)

(summary order)(quoting Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d

779, 784(2d Cir. 1999)). Ifthe forum state statute provides jurisdiction,"the court then must

decide whether [the] exercise [ofjurisdiction] comports with the requisites ofdue process." Id.

(quoting Bensusan Rest. Corp. v. King, 126 F.3d 25,27(2d Cir. 1997)). However,"[i]f

jurisdiction is statutorily impermissible," a court "need not reach the question ofits

constitutionality." Best Van Lines, Inc. v. Walker, 490 F.3d 239,244(2d Cir. 2007).

ra.     DISCUSSION

        To establish that the court has personal jurisdiction over Amtrak,Plaintiff has to

demonstrate to demonstrate Amtrak was "either present and doing business within the meaning

of[CPLR]§ 301," i.e., that Amtrak is subject to general personal jurisdiction, or that Amtrak

"committed acts within the scope ofNew York's long-arm statute, CPLR § 302," i.e., that

Amtrak is subject to specific personal jurisdiction. DeLorenzo,ISl F. App'x at 8(quotation

marks omitted). Each is addressed in turn.

       A.      General Personal Jurisdiction

       A party "is subject to general jurisdiction in New York pursuant to [New York Civil

Practice Law and Rules("CPLR")] § 301, which confers jurisdiction where a company 'has

engaged in such a continuous and systematic course of doing business in New York that a

finding ofits presence in New York is warranted.'" Sonera Holding B. V. v. Cukurova Holding

                                                 4
A.S., 750 F.3d 221, 224(2d Cir. 2014)(alterations adopted)(quoting Landoil Res. Corp. v.

Alexander & Alexander Servs., 565 N.E.2d 488,490(N.Y. 1990). In Daimler AG v. Bauman,

571 U.S. 117(2014), however,the Supreme Court held that a state may only exercise general

jurisdiction over a corporation where that corporation's affiliations with the [sjtate are so

continuous and systematic as to render it essentially at home in the forum [sjtate." Id. at 139

(alteration adopted)(quotations omitted). Daimler made clear that, except for an exceptional

case,"a corporation is at home(and thus subject to general jurisdiction, consistent with due

process) only in a state that is the company's formal place ofincorporation or its principal place

of business." DeLorenzo, 757 F. App'x at 8(citing Daimler, 571 U.S. at 139 & n.l9); see also

Brown v. Lockheed Martin Corp., 814 F.3d 619,629(2d Cir. 2016).

       Here,the court does not have general personal jurisdiction over Amtrak under Rule

12(b)(2) because New York is neither the location of Amtrak's principal place of business nor

the state where it is incorporated. See Daimler AG,571 U.S. at 138-39; Brown,814 F.3d at 629.

Even conceding Plaintiffs argument that Amtrak does significant business in New York(0pp. at

5-6), Plaintiff has not alleged sufficient facts in her complaint to surmount the high bar set by

Daimler and Brown for the "exceptional case" to the "essentially at home" standard. Brown 814

F.3dat629.

       B.      Specific Personal Jurisdiction

       Specific personal jurisdiction is govemed by New York's long-arm statute, CPLR §

302(a), which confers personal jurisdiction over a non-domiciliary for certain acts by the non-
domiciliary. CPLR § 302(a)(l)^ confers personal jurisdiction over any non-domiciliary who

"transacts any business within the state or contracts anywhere to supply goods or services in the

state.""To establish personal jurisdiction under section 302(a)(1), two requirements must be

met:(1)The defendant must have transacted business within the state; and(2)the claim asserted

must arise JBrom that business activity." Eyeking, LLC v. JSS, LLC,321 F. Supp. 3d 326,331

(E.D.N.Y.2018)(quoting Sole Resorts, S.A. de C. V. v. Allure Resorts Mgmt., LLC,450 F.3d 100,

103(2d Cir. 2006)). "A suit will be deemed to have arisen out of a party's activities in New

York ifthere is an articulable nexus, or a substantial relationship between the claim asserted and

the actions that occurred in New York.'" Id. (quoting Best Van Lines, Inc,490 F.3d at 246).

         To reiterate, to prevail on a pre-discovery motion to dismiss for lack of personal

jurisdiction, a Plaintiff only must make "non-conclusory fact-specific allegations or evidence

showing that activity that constitutes the basis ofjurisdiction has taken place." Chirag,604 F.

App'x at 19. Here, however. Plaintifffails to meet that minimal burden. The complaint merely

alleges that Amtrak "was and still is a company authorized to do business under and by virtue of

the laws ofthe State ofNew York," and that Amtrak "was and still is a foreign corporation doing

business under and by virtue ofthe laws ofNew York."(Compl. HI 4-5.) The complaint fails to

allege either that Amtrak conducted business in New York or that Plaintiff's claim arises from

that business activity. However,Plaintiff makes several new factual allegations in her

memorandum oflaw in opposition to Amtrak's motion. There, Plaintiff asserts that:(1)she

purchased her train ticket in New York(0pp. at 3);(2)the fmal destination ofthe train on which



^ Plaintiff also argues that the court has personaljurisdiction under CPLR § 302(a)(3), which confers personal
jurisdiction over a foreign entity that"commits a tortious act without the state causing injuiy to person or property
within the state." This argument fails because the injury did not occur in New York. See DiStefano v. Carozzi N.
Am.,286 F.3d 81,84-85(2d Cir. 2001)(applying the "situs-of-injury test" to determine jurisdiction under CPLR §
302(a)(3)).
Plaintiff sustained an injury was New York {Id. at 5);(3) Amtrak "operates over 900 trains in

and out... ofNew York on a weekly basis" {Id. at 6);(4)and Amtrak accepted service of

process at its office located at 400 West 31st Street, New York,NY 10001 {Id.). If Plaintiff had

availed herself ofthe opportunity to amend her complaint to add these factual allegations, they

may well establish a prima facie case ofjurisdiction under Sole.^
         However,the court may not exercise jurisdiction over Amtrak based on facts alleged only

in Plaintiffs memorandum oflaw. It is well established that the court may consider factual

allegations made in pleadings as well as those submitted to the court in an affidavit. See, e.g.,

SPVOsus, Ltd. V. UBS AG,882 F.3d 333,342(2d Cir. 2018)(referring to "pleadings and

affidavits" as the sources under court's review in consideration of a 12(b)(2) motion);Penguin

Group(USA)Inc. v. American Buddha,609 F.3d 30,34(2d Cir. 2010)(same);see also

MacDermid, Inc. v. Deiter, 702 F.3d 725,728(2d Cir. 2012)("Because Deiter's motion to

dismiss was decided without a hearing and because Deiter submitted no affidavit testimony with

the motion,the facts asserted in MacDermid's complaint and affidavit in opposition to Deiter's

motion are assumed to be true."). However, a plaintiff"cannot supplement his [cjomplaint with

facts asserted for the first time in his memorandum oflaw." Taormin v. Thrifty Car Rental, No.

16-CV-3255(VEC),2016 WL 7392214 at *2(S.D.N.Y 2016.));see also Langenberg v. Sofair,

No.03-CV-8339(KMK),2006 WL 2628348(S.D.N.Y. 2006)("Plaintiff waited until filing her




^ Amtrak's reliance on Gelfand v. Tanner Motor Tours, Ltd., 339 F.2d 317(2d Cir. 1964)and Cordice v. LIAT
Airlines, No. 14-CV-2924 RRM LP,2015 WL 5579868(E.D.N.Y. Sept. 22,2015)is misplaced. In Gelfand, there
was no personaljurisdiction because the plaintiff purchased their tickets from a third-party intermediary, not the bus
company itself. Gelfand, 339 F.2d at 321. In Cordice, the ticket was purchased in New York, but the injury alleged
was a spilled cup ofcoffee during the flight. Cordice,2015 WL 5579868 at *4. A train crash, unlike a spilled cup of
coffee, directly implicates Amtrak's "duty to exercise reasonable care for the safety of its passengers." Voccia v.
United States, No. 12-CV-5909(KAM),2017 WL 1194652, at *6(E.D.N.Y. Mar. 31,2017).
Memorandum ofLaw in response to this [12(b)(2)] Motion to allege for the first time that

[defendant participated in a fraudulent scheme]. This will not do.").

       Because the complaint does not include factual allegations sufficient to meet either prong

ofthe Sole test, the court does not have specific personal jurisdiction over Amtrak under CPLR §

302(a)(1). Additionally, because there is no statutory basis for exercising personal jurisdiction

over Amtrak,the court need not determine whether the exercise ofjurisdiction would comport

with due process. Best Van Lines,490 F.3d at 242("Ifjurisdiction is statutorily impermissible, of

course, we need not reach the question of its constitutionality.").

IV.    CONCLUSION

       For the reasons set forth above, Amtrak's motion to dismiss the Complaint for lack of

personal jurisdiction is GRANTED. The Clerk of Court is respectfully DIRECTED to terminate

Defendant Amtrak from the case. Plaintiff is ORDERED to show cause by no later than February

21,2020 why this case should not be remanded to state court for lack ofjurisdiction.



       SO ORDERED.
                                                                        s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                             NICHOLAS
                                                                      NICHOLAS G. GARAUFIS,
                                                                               G. GAB
       January(2^,2020                                                United States District Judge
